DETAILED ACTION
Claims 1, 4-5, 9-11, 20-24, 26-37 are pending.  Claims 21, 23-24, 26, 28-30, 32-34, and 36-37 are withdrawn from consideration as being drawn to nonelected species.  Claims 1, 4-5, 9-11, 20, 22, 27, 31 and 35 are examined only to the extent they read on the elected species, 12.704bPMI-W12, or its parent, 573-r-1-2 (PMS12-378-2).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 11-12, 19-20, 22, 25 and 27 because of informalities is withdrawn in light of Applicant’s amendment to the claims.  
The rejection of claims 1-5, 7-9, 12, and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for new matter is withdrawn in light of Applicant’s amendment to the claims.
The specification is objected to because Table 5 has superscripted numbers “6” and “5” after “No. fruit/plant” and “TSW”, respectively, but does not have footnotes for these numbers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-5, 9, 11, 20, 27, 31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 28 July 2020, as applied to claims 1-5, 7-9, 12, and 18-20.  Applicant’s arguments filed 28 October 2020 have been fully considered but none address these rejections.  
Claim 1 lacks antecedent basis for the limitation “the PI 482312 watermelon line” in line 4.
Claim 4 is indefinite in its recitation of “an essentially round fruit”.  It is not clear what the difference is between a fruit that is essentially round and one that it just outside of essentially round.  
Claim 9 is indefinite in its recitation of “The plant, seed or fruit of claim 1, comprising said seed”, and claim 31 is indefinite in its recitation of “The plant, seed or fruit of claim 22, comprising said seed”.  It is not clear what it means for a seed to comprise a seed, as a seed is already a seed.  Further, the plants of claims 1 and 10 (upon which claim 22 depends) are seedless, so the plant and their fruit do not comprise seeds.  
Claim 11 is indefinite in its recitation of “The plant, seed or fruit of claim 1, comprising said plant”, and claim 35 is indefinite in its recitation of “The plant, seed or fruit of claim 22, comprising said plant”.  It is not clear what this means as seeds and fruits do not comprise plants.  It is also unclear what it means for a plant to comprise a plant. 
Claim 20 is indefinite in its recitation of “The plant, seed or fruit of claim 1, comprising said fruit”, and claim 27 is indefinite in its recitation of “The plant, seed or fruit of claim 22, comprising said fruit”.  It is not clear what it means for a seed to comprise a fruit or a plant, as 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 11, 20, 27, 31, and 35 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claims 1 and 10 are drawn to seed triploid watermelon plants or seeds or fruits of the plant, and claim 22, dependent on claim 10, recites a particular variety.
Dependent claim 9 is drawn to “The plant, seed or fruit of claim 1, comprising said seed”, and dependent claim 31 is drawn to “The plant, seed or fruit of claim 22, comprising said seed”.  
As the plants of claims 1 and 22 are seedless, the plants and their fruit do not comprise seeds.  Thus, claims 9 and 31 fail to include all the limitations of the claims upon which they depend.  
Dependent claim 11 is drawn to “The plant, seed or fruit of claim 1, comprising said plant”, and dependent claim 35 is drawn to “The plant, seed or fruit of claim 22, comprising said 
Dependent claim 20 is drawn to “The plant, seed or fruit of claim 1, comprising said fruit”, and dependent claim 27 is drawn to “The plant, seed or fruit of claim 22, comprising said fruit”.  It is biologically impossible for a seed to comprise a fruit or a plant.  Thus, claims 20 and 27 fail to include all the limitations of the claims upon which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 9, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

A.  The genes that confer powdery mildew tolerance are not described
The claims require that the watermelon plant have resistance or intermediate resistance to powdery mildew race 1 and 2 and have a 480 bp locus identifiable using SEQ ID NOs:1 and 2 as PCR primers.  
Race 1 tolerance is affected by environmental conditions.  Davis et al (2007, J. Amer. Soc. Hort. Sci. 132:790-795) scored the powdery mildew race 1 resistance of same watermelon accessions (Table 1) and rescored some of them again in another test (Table 2).  Each test identified different accession as having resistance (pg 793, left column, paragraph 2, to right column, paragraph 2);  only two accessions, PI388770 and PI386015, exhibited total resistance in both experiments (pg 793, right column, paragraph 2).  However, a different test found that both these accessions showed moderate resistance at best (Ben-Naim et al, 2015, Phytopath.105:1446-1457;  see Table 1).  
Thus, the claimed characteristics appear to be partly the function of the genetic characteristics of the plant in response to the environment in which the plant was grown. However, functional characteristics that are subject to change based on environmental conditions cannot serve as the basis to describe the invariable structural features common to members of the claimed genus.
Because the phenotypic manifestations of the gene(s) that confer this trait are affected by environment, the gene(s) (i.e., structures) that confer these traits must be described.  The 
After the filing of the parent of the instant application, it was found that there are at least 4 genes that contribute to powdery mildew race 1 resistance in watermelon (Ben-Naim et al, pg 1453, right column, paragraph 2);  only three are present in PI482312, which as used to generate all the watermelon lines mentioned in the specification.  Thus, the species in the specification do not represent the full scope of powdery mildew race 1 resistance.  The locus identified by the primers SEQ ID NO:1 and 2 would only identify one of these genes.  As the 480 base long DNA fragment they identify (example 4) is too short to span a resistance gene, the specification does not describe any of these four genes.  
The specification provides no description of the structures (genes) that confer resistance or intermediate resistance to powdery mildew race 2. 
Thus, a description of the structures (genes) that confer that tolerance must be provided.  
D.  The structural features that characterize a plant as a progeny of PI482312 are not described
The claims require that the claimed seedless triploid hybrid watermelon plant be a progeny of watermelon isolate PI482312.
The specification does not define “progeny”.  However, conventional use of the word in plant breeding has it encompassing plants any generation removed from the parental plant.
The specification does not describe the structural features that distinguish progeny of PI482312 from other watermelon plants.  Further, the structural features that distinguish 
PI482312 is from Zimbabwe (GRIN PI 482312, https://npgsweb.ars-grin.gov/gringlobal/accessiondetail?id=1377248, accessed 30 November 2020).  It shares powdery mildew race 1W resistance genes with PI189225, an isolate from the Democratic Republic of the Congo (formerly Zaire) (Ben-Naim et al, 2015, Phytopath. 105:1446-1457; see pg 1453, right column, paragraph 2).  While it is not known if the either of the two genes the isolates share are the one linked to the 480 bp fragment identified by SEQ ID NOs:1 and 2, the fact that two isolates from countries two countries apart share these genes indicates that the gene linked to the 480 bp fragment identified by SEQ ID NOs:1 and 2 would be in watermelon lines that are not progeny of PI482312.  Thus, the mere presence of the 480 bp fragment identified by SEQ ID NOs:1 and 2 would not be enough to describe a watermelon plant that is a progeny of PI482312.  Further structural features must be described.
Triploid watermelon plants are produced by crossing a diploid plant with a tetraploid one.  The claimed plant can be a PI482312 progeny through either its diploid parent or tetraploid parent.  
The specification describes no tetraploid progeny of PI482312.
The only diploid progeny of PI482312 described in the specification, and thus the only triploid hybrids described in the specification, are progeny of a cross between PI482312 and CLS (example 1, pathway A) or PI482312 and proprietary line 601F (example 2; example 1, pathways B and C).

Hence, Applicant has not, in fact, described triploid watermelon plants over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed plants, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that the present claim language is fully supported by the written description without defining why the tolerance is present (response pg 12).
This is not found persuasive because this is not a new matter rejection.  This rejection is made because Applicant is claiming a function (plant phenotype) without describing the structures that confer that function.  This lack of description is complicated further by the function being environmentally influenced.  
Since the specification does not describe the genes that confer the claimed phenotype, written description could be met by invention of species of a sufficient number and scope.  However, all disclosed species are progeny of a cross between PI482312 and CLS (example 1, pathway A) or PI482312 and proprietary line 601F (example 2; example 1, pathways B and C).  This narrow genetic background does not demonstrate the invention of species of a sufficient number and over the full scope of the claimed invention.  

This is not found persuasive because this is not an enablement rejection.  This is a written description rejection, made because the claimed trait is environmentally influenced and because specification does not describe the structural features (genes) that confer the claimed function.
Applicant urges that a black flower were claimed, would the gene that caused the flower to be black be required;  there is no justification for requiring description of specific genes in order to claim plants with resistance or intermediate resistance to PM (response pg 12).
This is not found persuasive because structural features (genes) that confer claimed functions must be described.  The claimed tolerance is a function of genes and the type of test used to assay powdery mildew race 1 resistance, as discussed in the rejection above (Davis et al, Tables 1-2, pg 793, right column, paragraph 2, and Ben-Naim et al, Table 1). 
Applicant urges that resistance or intermediate resistance to PM is an observable trait and the identity of the genes that cause it is irrelevant to the observation of that trait (response pg 12).
This is not found persuasive.  When claims are drawn to a genus, “a sufficient description of [the] genus … requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) at 1350).  Moreover, when claims are drawn to a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1299 (Fed. Cir. 2014).
Applicant urges that while the specific genes that pass down the trait of PM resistance are not set forth in the specification, the specification does state that the qualitative trait locus (QTL) which contributes to PM tolerance is genetically linked to a 480 bp marker locus that co-segregates with the PM tolerance trait and can be identified by the specified oligonucleotide primers (response pg 12).
This is not found persuasive.  The claimed plants must have at least 3 alleles of these genes (i.e., out of the 6 present in PI482312, where each of the 3 PM resistance genes has 2 alleles) in order to have intermediate resistance (Ben-Haim, pg 1453, left column, paragraph 9).  The 480 bp marker locus would only identify one of the three PM resistance genes from PI482312, as the genes appear to be unlinked (Ben-Haim, paragraph spanning the columns on pg 1453).   
Applicant urges that the claim now provides that the plant be a progeny of the PI 482312 watermelon line;  this locus is present in PI 482312 and in the claimed progeny thereof that maintains at least intermediate resistance to PM races 1 and 2 (response pg 12-13).
This is not found persuasive because the specification does not describe the structural features that distinguish progeny of PI482312 from other watermelon plants.  
Applicant urges that claim 1 now specifies that the plant is a progeny of the PI 482312 watermelon line and contains in its genome a 480 bp locus identifiable by the two specified PCR primers;  it can readily be determined if any given watermelon plant infringes claim 1 by determining if PI 482312 has appeared anywhere in its ancestry and testing for the presence of the 480 bp locus (response pg 13).

Applicant urges that claim 1 has been amended to describe the structural feature that characterizes the genetic background of PI 482312 that is relevant to its PM resistance, i.e., the 480 bp marker locus that is now specifically claimed in claim 1 (response pg 13-14).
This is not found persuasive.  As discussed above, PI482312’s sharing of PM resistance genes with PI189225, an isolate from two countries away (Ben-Naim et al, 2015, Phytopath. 105:1446-1457; see pg 1453, right column, paragraph 2) indicates that the gene linked to the 480 bp fragment identified by SEQ ID NOs:1 and 2 would be in watermelon lines that are not progeny of PI482312.  Further, such a fragment would in at least one parent of PI482312, and this parent would have passed it on to siblings of PI482312, who would then pass it on to some of their progeny.  These plants would have the 480 bp fragment but would not be progeny of PI482312.  Thus, the mere presence of the 480 bp fragment identified by SEQ ID NOs:1 and 2 would not be enough to describe a watermelon plant that is a progeny of PI482312.  Further structural features must be described.
Parts B, C, and E-J of the previous rejection were overcome by Applicant’s amendment to or cancellation of the claims.

Claims 10, 22, 27, 31 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to enable one 
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 28 July 2020, as applied to claims 1-12, 18-20, 22, 25 and 27.  Applicant’s arguments filed 28 October 2020 have been fully considered but they are not persuasive.  
The claims require seed of watermelon lines 12.704bPMI-W12.  Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.
The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.
If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. So long as the number of seeds deposited complies with the requirements of the IDA where the deposit is made, the USPTO considers such a compliant submission as satisfying the rules under 37 CFR 1.801 through 1.809.
It is noted that Applicant has deposited seeds for 12.704bPMI-W 12 at the NCIMB, but there is no indication that the requirements of 37 CFR 1.801 through 1.809 have been met. 
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and stating the deposit was accepted under the Budapest Treaty would satisfy the deposit requirement made herein.

(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements
Response to Arguments
Applicant urges that 12.704bPMI-W 12 has been deposited and the viability statement submitted with the response (response pg 15).
This is not found persuasive because the viability statement was not so submitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, 9, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barham et al (2006, US 7,115,800) in view of (Ben-Naim, 2010, The inheritance of resistance against powdery mildew Sphaerotheca fuliginea in watermelon Citrullus anatus (Thumb), Master's Degree Thesis; Bar Ilan University;  all page numbers refer to the translation provided in the copy filed 24 February 2020) and Brusca et al (US 8,212,188, filed 28 January 2010).
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 28 July 2020, as applied to claims 1-12, 18-20, 22, 25 and 27.  Applicant’s arguments and the Vardi Declaration, both filed 28 October 2020, have been fully considered but they are not persuasive.  
The claims are drawn to triploid watermelon plants that have resistance or intermediate resistance to powdery mildew race 1 and 2, that have a 480 bp locus identifiable using SEQ ID NOs:1 and 2 as PCR primers, and that are progeny of PI482312.  Dependent claims 4-5 recite fruit shapes, and dependent claims 9 and 20 appear to be drawn to plant parts.
Barham et al teach tetraploid and diploid watermelon plants and triploid plants produced by crossing the tetraploid and diploid watermelon plants (Tables 1-3, examples 2-4).  Barham et al do not teach the plants with powdery mildew resistance.
Ben-Naim evaluated the powdery mildew resistance of wild watermelon accessions and their F1 progeny of a cross with a susceptible line (paragraph spanning pg 21-22) and determined the inheritance of powdery mildew resistance in watermelon (pg 49-54).  Three wild watermelon accessions, one of which is PI482312, showed powdery mildew tolerance is conferred by three semi-dominant genes, A, B, and C (pg 70). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce powdery mildew resistance into the tetraploid and diploid watermelon plants taught by Barham et al and use them to produce triploid watermelon plants.  One of ordinary skill in the art would have been motivated to do so because they would have wanted powdery mildew resistant plants for use in areas where powdery mildew is prevalent, for instance California (Brusca et al, column 6, lines 1-4) or tropical and subtropical areas (Ben-Naim, pg 6, paragraph 1).  
One of ordinary skill in the art would have used Brusca’s methods to introduce powdery mildew resistance into the diploid and tetraploid plants taught by Barham et al.  One of ordinary skill in the art would have used any of the powdery mildew resistance sources taught in Brusca et al and Ben-Naim et al.  For example, one of ordinary skill in the art might use Brusca et al’s SP5, as Zhang et al teach that SP5 can be used as a powdery mildew resistance donor (column 12, lines 63-67), but would have retained the rind firmness Barham et al teaches is desirable (column 7, lines 29-35). One of ordinary skill in the art might also use PI482312 or PI189255, as Ben-Naim shows they have genes that confer powdery mildew resistance (pg 71).
One of ordinary skill in the art would ensure that the plants produced would have at least 3 or 4 of the 6 alleles of the genes that confer powdery mildew resistance, as Ben-Naim et al 
When PI482312 is used as the source of powdery mildew resistance, the resulting plants would be progeny of PI482312.  The instant specification shows that at least some of the powdery mildew resistant progeny would have a 480 bp locus identifiable using SEQ ID NOs:1 and 2 as PCR primers.
Response to Arguments
Applicant urges that not all progeny of PI 482312 will necessarily have PM resistance, but it has been determined that a certain genomic locus co-segregates with such resistance;  the claim requires that such progeny contain that 480 bp locus in its genome (response pg 17).
This is not found persuasive because using PI 482312 to breed PM resistance into a watermelon line would produce at least some progeny that are powdery mildew resistant and would have a 480 bp locus identifiable using SEQ ID NOs:1 and 2 as PCR primers.  If one of skill in the art selects for PM resistance, if the 480 bp locus co-segregates with it, then some or all of the progeny would have that the 480 bp locus as well.
Applicant urges that no reference teaches or suggests selecting for progeny has the 480 bp locus marker;  the mere use of a PI 482312 watermelon line as a source will not necessarily result in progeny that maintains this locus in its genome (response pg 17).
This is not found persuasive because if the 480 bp locus co-segregates with PM resistance from PI 482312, then some or all of the PM resistant PI 482312 progeny would have that the 480 bp locus as well.  

This is not found persuasive because selection for PM resistance would select for sequences that co-segregate with that resistance.  That would include the 480 bp locus.  What proportion of the PM resistant plants would have it depends on how closely linked it is to one of the PM resistance genes in PI 482312, but at least some plants produced by using PI 482312 to breed PM resistance into a watermelon line would have the locus.  
Applicant urges that it would not have been obvious from the references of record to select PI 482312 of Ben-Naim as a PM resistant source, produce a triploid by the method of Brusca and select for progeny that have the 480 bp locus (response pg 18).
This is not found persuasive because the claims are not drawn to a method involving selecting for the 480 bp locus.  
Applicant urges that there is no evidence of record that every triploid progeny of PI 482312 will necessarily have that 480 bp locus or will necessarily be PM resistant; the examiner cannot take the position that the 480 bp locus would inherently appear in any triploid progeny of PI482312 (response pg 18).
This is not found persuasive because it is not necessary that every triploid progeny of PI 482312 will necessarily have the 480 bp locus.  However, at least some plants produced by using PI 482312 to breed PM resistance into a watermelon line would have the locus or any other that is linked to (i.e., co-segregates with) the PM resistance genes.  
Applicant urges that any allegedly inherent trait must necessarily be present in the prior art, citing MPEP 2112(IV) (response pg 18).

The Vardi Declaration has been reviewed, but it merely discusses traits of plants lines listed in claim 10 and does not address the rejection over claims 1, 4-5, 9, and 20
Claim 10, to the extent it reads on the elected species, 12.704hPMI-W12, and claims 22, 27, 31, and 35 are withdrawn from this rejection in light of a detailed analysis of the breeding schemes used to produce these plants. 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/Anne Kubelik/Primary Examiner, Art Unit 1662